Appellee, the holder of a mortgage on real estate, under an agreement with the mortgagors, the appellants, gave to appellants a satisfaction of that mortgage, with the understanding that another mortgage, similar *Page 369 
in terms, amount and conditions on property delivered in exchange for that encumbered, would be executed and acknowledged in legal form incident to a transaction executed between the parties involving a mutual exchange of parcels of real estate. The property exchanged in the transaction was the sole consideration to the parties for executing and carrying out the agreement that had been made for the exchange.
When appellee undertook to foreclose her mortgage, appellants challenged the sufficiency of its execution and acknowledgment by Mrs. Boynton. Whereupon the appellee, who was complainant below, amended her bill to pray that if the mortgage lien should be held bad, that an equitable lien to the amount of the defective mortgage debt on the property traded for should be decreed. The Court granted the alternative relief and the defendants appeal from the final decree that decreed an equitable lien to the extent of the mortgage debt intended to have been secured by the defective mortgage executed.
Insofar as the final decree declares and enforces a lien on personal property, consisting of a kitchen cabinet, electric refrigerator and two large earthen urns or vases, it is erroneous and should be modified by the elimination of such item therefrom. But in all other respects the decree appealed from is justified by the record, and should be affirmed on the authority of Craven v. Hartley, 102 Fla. 282,135 Sou. Rep. 899, and kindred cases therein cited.
The decree appealed from is affirmed as modified, and the cause remanded with directions to enter an amended decree to conform to this opinion. One-half of the costs of this appeal is taxed against appellee.
Modified and affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 370